09-0133-ag
         Islam v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A071 497 062
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                 JOHN M. WALKER, JR.,
 8                 GUIDO CALABRESI,
 9                 REENA RAGGI,
10                         Circuit Judges.
11       ___________________________________________
12
13       MOHAMMAD ANWARUL ISLAM,
14                Petitioner,
15
16                         v.                                   09-0133-ag
17                                                              NAC
18
19       ERIC H. HOLDER, JR.,
20       UNITED STATES ATTORNEY GENERAL,
21                Respondent * .
22       _______________________________________
23
24       FOR PETITIONER:                 Thomas V. Massucci, New York, New
25                                       York.


               *
                  Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
         General Eric H. Holder, Jr. is automatically substituted for former Attorney
         General Michael B. Mukasey as the Respondent in this case.
1    F O R RESPONDENT:      Tony West, Assistant Attorney
2                           General, Civil Division; Barry J.
3                           Pettinato, Assistant Director;
4                           Katharine E. Clark, Trial Attorney,
5                           Office of Immigration Litigation,
6                           U.S. Department of Justice,
7                           Washington, D.C.
8
9         UPON DUE CONSIDERATION of this petition for review of a

10   decision of the Board of Immigration Appeals (BIA), it is

11   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

12   review is DENIED.

13        Petitioner Mohammad Anwarul Islam, a native and citizen

14   of Bangladesh, seeks review of a December 12, 2008 order of

15   the BIA affirming the February 20, 2007 decision of

16   Immigration Judge (IJ) Barbara A. Nelson, denying his

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (CAT).   In re Mohammad

19   Anwarul Islam, No. A071 497 062 (B.I.A. Dec. 12, 2008),

20   aff’g No. A071 497 062 (Immig. Ct. N.Y. City Feb. 20, 2007).

21   We assume the parties’ familiarity with the underlying facts

22   and procedural history in this case.

23        When the BIA adopts the decision of the IJ and

24   supplements the IJ’s decision, this Court reviews the

25   decision of the IJ as supplemented by the BIA.   See Yan Chen

26   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   We review


                                  2
1    the agency’s factual findings, including adverse credibility

2    determinations, under the substantial evidence standard.

3    8 U.S.C. § 1252(b)(4)(B); see, e.g., Corovic v. Mukasey, 519

4    F.3d 90, 95 (2d Cir. 2008).     Questions of law and the

5    application of law to undisputed fact are reviewed de novo.

6    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

7        Islam’s claim that the IJ did not explicitly make an

8    adverse credibility finding is without merit.     Although an

9    IJ must “decide explicitly” whether an applicant is

10   credible, see Diallo v. INS, 232 F.3d 279, 290 (2d Cir.

11   2000), no magic words are required.     The IJ’s finding that

12   Islam’s testimony regarding the alleged charges against him

13   was “implausible” is sufficiently explicit.

14       The adverse credibility finding is also supported by

15   substantial evidence.     In reviewing an adverse credibility

16   determination based on an applicant’s implausible testimony,

17   we “review the entire record, not whether each unusual or

18   implausible feature of the account can be explained or

19   rationalized.”   Ying Li v. BCIS, 529 F.3d 79, 82 (2d Cir.

20   2008).

21       The IJ reasonably found suspicious the circumstances of

22   the arrest warrant.     Islam testified that he was present in


                                     3
1    the United States when the offenses alleged in the arrest

2    warrant occurred.     He admitted that he could easily prove

3    this fact and that he had a lawyer in Bangladesh.     He

4    claimed, however, that he had not attempted to refute the

5    allegations and had not even discussed the matter with his

6    attorney in Bangladesh.     When asked why he had never

7    attempted to refute the allegations or speak with his

8    attorney, he testified that he was “too busy” working.

9        Islam also failed to provide any explanation for why

10   charges would be filed against him over fourteen years after

11   he left Bangladesh.     Further casting suspicion on the

12   warrant’s timing is that the alleged charges occurred a few

13   days after the BIA issued a decision denying Islam’s first

14   motion to reopen. The IJ reasonably found this timing “oddly

15   coincidental.”

16       The IJ also did not err in declining to afford

17   evidentiary weight to the alleged warrant.     We have made

18   clear that the authentication provisions set forth at

19   8 C.F.R. § 287.6 are not the exclusive means for

20   authenticating a document.     See Cao He Lin v. U.S. Dep’t of

21   Justice, 428 F.3d 391, 404-05 (2d Cir. 2005).     Nonetheless,

22   we “afford IJs considerable flexibility in determining the


                                     4
1    authenticity of such documents from the totality of the

2    evidence.”     Shunfu Li v. Mukasey, 529 F.3d 141, 149 (2d Cir.

3    2008).    The agency properly considered the totality of the

4    evidence here, including Islam’s testimony, and reasonably

5    concluded that the warrant had not been authenticated “in

6    any way.”     See id.; see also Xiao Ji Chen v. U.S. Dep’t of

7    Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding that the

8    weight afforded to the applicant’s evidence in immigration

9    proceedings lies largely within the discretion of the IJ). **

10       For the foregoing reasons, the petition for review is

11   DENIED.     As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot. Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20
21
22




         **
            Islam does not challenge the agency’s denial of his
     request for CAT relief in his brief to this Court.

                                     5